Citation Nr: 1044944	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  01-06 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hammertoes of the left 
foot.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1952 to April 1952.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board issued a decision in June 2005 in which it denied 
service connection for bilateral hammertoes.  The Veteran 
appealed that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a February 2007 Order, the Court granted the 
parties' Joint Motion for Remand, which vacated the Board 
decision and remanded the case to the Board for consideration of 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  The Board remanded the case in May 
2007 for compliance with the Court's Order and further 
evidentiary development.

In November 2008, the Board again reviewed the appeal on the 
merits and granted service connection for a right foot hammertoe 
disability.  The Veteran appealed the Board's decision to the 
Court as it did not address hammertoes of the left foot. Pursuant 
to a January 2010 Joint Motion for Remand, the Court vacated the 
portion of the November 2008 Board decision as it failed to 
address the claim for service connection for hammertoes of the 
left foot and remanded the appeal to the Board. To comply with 
the Joint Motion instructions, the Board remanded the appeal in 
July 2010 to obtain a VA medical opinion.  An August 2010 VA 
medical opinion is of record, and the appeal is ready for review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDING OF FACT

The persuasive evidence does not show a nexus between the 
Veteran's in-service foot injuries and the present hammertoes of 
the left foot.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hammertoes of the left foot are not met.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Additionally, certain disabilities, such as 
degenerative joint disease/ arthritis will be presumed to have 
been incurred during service, if the disability is manifested to 
a compensable degree within a year following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, supra. 
at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr, supra.; see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
supra. (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.  See Layno, supra. (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Evidence

The Veteran asserted in his July 2001 substantive appeal that 
while in basic training for the Navy in 1952 he was issued shoes 
that did not fit correctly, which caused problems with both of 
his feet to develop in service.  However, in 2005 and 2008 he 
reported to medical examiners that his right foot was run over by 
a car in service. The Veteran indicated that he underwent foot 
surgery in March 1952, and submitted letters from fellow sailors 
indicating that they remembered him having foot problems during 
training and undergoing foot surgery in 1952.  Shortly after the 
1952 surgery, the Veteran indicated that he was discharged from 
service after a Navy medical review board inquiry.

The Board notes that a complete set of the Veteran's service 
treatment records may not be available for review, including 
those from the Veteran's claimed stay at a still unidentified 
hospital in Bainbridge, Maryland.  Some of the Veteran's 
available service treatment records (STRs) were obtained, and 
these showed that the Veteran was assigned a "L1" on his PULHES 
profile, indicating the highest level of medical proficiency in 
his feet, as of the beginning of active duty.  The STRs also 
contain a record entitled "Termination of Health Record" dated a 
week before separation in 1952, which indicated that the Veteran 
was terminated by reason of "unsuitability" by the aptitude 
board.  In the space for "all physical defects, however slight" 
the senior medical examiner listed only phimosis, failing to make 
any mention of a foot disorder of any kind.  The Veteran's DD-214 
indicates that the Veteran was not recommended for reenlistment.

Unfortunately, efforts to locate records of the Veteran's 1952 
surgery or of the medical board inquiry have been unsuccessful.  
VA received a March 2007 90-Day Letter Response Form from the 
Veteran where he indicated he was in the hospital at Bainbridge 
and went before five doctors.  The Veteran indicated he was asked 
if he wanted to try to stay in service or if he wanted a 
discharge and he indicated he took the discharge.  He also 
declared he had no other evidence to submit and to readjudicate 
the claim.  The Veteran did not provide VA with more specific 
information to verify the treatments the Veteran had for his 
feet, such as the name and exact location of the hospital where 
the Veteran received treatment and the rank and organization 
(division, regiment, battalion, company) of the Veteran at the 
time of treatment.  The Veteran was also contacted in June 2007 
by the RO/AMC regarding details of his 1952 surgery, including 
the exact location, date and other information regarding his 
treatment.  The Veteran has not provided VA with this more 
detailed information, and it is the Veteran's responsibility to 
inform VA with relevant details to locate medical records.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Veteran submitted a November 2000 medical treatment record 
from a private podiatrist.  The podiatrist indicated that the 
Veteran had severe hammering/contracture of the digits at PIPJ 
and DIPJ for the second through fifth toes bilaterally.  She did 
not provide any opinion as to the etiology.

VA treatment records from 2000 to 2002 note a hammertoe deformity 
and indicate that the Veteran should be evaluated by podiatry for 
special shoes on account of his diabetes.  In October 2000, a 
treatment record noting past surgical history listed only 
testicular surgery, not making any mention of foot surgery.  A 
January 2001 consultation record notes a hammertoe deformity.

Private treatment records from March 2005 show the Veteran was 
diagnosed with painful hammertoes on both feet.  The Veteran 
reported to the physician that a car tire ran over his right foot 
while he was in service.  The physician noted that the Veteran 
reported he did not have any fractures from the accident, but 
that he developed bilateral hammertoes, which bother him.  The 
Veteran did not have significant blistering or corns present on 
the top of his feet and the physician recommended observation 
rather than surgery.  The physician did not comment on the 
etiology of the hammertoes.  

The Veteran underwent a VA examination in June 2008.  The 
examiner interviewed the Veteran about his relevant medical 
history.  He reported injuring his right foot after a car ran 
over it.  His toes remained swollen for about two weeks.  
Following service he developed hammertoes of his right foot 
relatively quickly and then later developed hammertoes of his 
left foot.  The hammertoes made it difficult for him to wear 
normal shoes.  Clinical examination showed hammertoe deformity of 
the second, third, forth, and to a lesser degree fifth toes.  X-
rays showed mild/moderate hammertoe deformities bilaterally most 
marked at the fourth toe bilaterally.  The degree of severity was 
symmetrical.  The examiner diagnosed hammertoe deformity.  She 
commented that it is at least as likely the in-service accident 
contributed in a material fashion to the more marked hammertoe 
deformity of the right foot; as crush injuries often result in 
muscle and/or nerve damage.   

The June 2008 VA examination report did not include an etiology 
opinion regarding the left foot hammertoes.  Another healthcare 
provider was contacted for such an opinion.  In an August 2010 VA 
medical opinion, a VA physician's assistant carefully reviewed 
the claims file and noted the relevant medical history.  He 
concluded that it was less likely the left foot hammertoes were 
related to active service.  The examiner explained that the 
hammertoes diagnosed during the June 2008 VA examination are 
bilateral and completely symmetric.  These symptoms indicate that 
the disorder developed over time and were unrelated to any foot 
injury.  A medical doctor reviewed and cosigned the August 2010 
VA medical opinion.  

Analysis

The Veteran contends that service connection is warranted for 
hammertoes of the left foot.  Initially, the Board observes that 
in cases where the Veteran's STR are unavailable through no fault 
of the claimant, there are heightened obligations for the Board 
to more fully discuss the reasons and bases for its decision and 
to carefully consider applying the benefit- of-the-doubt 
doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, 
the legal standard for establishing a claim for service 
connection is not lowered, but rather the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the claimant is increased. See Russo v. Brown, 9 
Vet. App. 46 (1996).  The Board will adjudicate this appeal in 
light of these considerations.

The available service treatment records are silent as to 
complaints, treatment or diagnosis of any foot ailments during 
military service.  In addition, the evidence regarding the 
Veteran's purported foot surgery is somewhat unclear, as the 
records related to this surgery have not been located.  
Furthermore, though the medical records available to the Board do 
not show any post-service treatment until 2000, the Veteran's 
fellow sailors are competent to report that they remember the 
Veteran underwent foot surgery.  The Veteran is also competent to 
report what he has experienced, that is, an injury in service and 
a continuity of symptomatology by describing the foot problems 
that he has experienced since discharge from service. See 38 
C.F.R. § 3.303(b).  There is no evidence contradicting or 
indicating the Veteran's reports of foot surgery or foot problems 
continuing since service are not credible.  The Board finds the 
evidence of an in- service injury and surgery, as provided by the 
Veteran's own statements and the submitted lay statements is 
credible.

Since the record shows an in-service event and a present 
disability, the issue becomes whether there is persuasive 
evidence of an etiological relationship.  The Veteran provided 
lay testimony that his left hammertoe disability is related to 
active service.  Meanwhile, the August 2010 VA medical opinion 
weighs against the claim.  The Board must weigh all lay and 
medical evidence of record.  See Owens v. Brown, 7 Vet. App. 429 
(1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Although the 
Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself; the Board retains the discretion 
to make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan, supra.  
This would include weighing the absence of contemporary medical 
evidence against lay statements.  Id.

At the outset, the Board observes that the Veteran is competent 
to attest to factual matters of which he has first-hand 
knowledge, such as foot pain or observable foot deformities.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, 
the Veteran has not been shown to have the experience, education, 
or training, to report on the etiology of pain or deformity based 
on scientific principles.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Davidson v. Shinseki, 581 Vet. App. 1313 (Fed. 
Cir. 2009).  Thus, the Board considers the Veteran's statements 
regarding his left foot hammertoes as competent lay evidence.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  See Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004).  In this instance, the 
only competent medical evidence regarding an etiology is the 
examiner providing the August 2010 VA medical opinion.  

After careful consideration of the entire record, including both 
lay statements and competent medical evidence, the Board finds 
that the August 2010 VA examiner's opinion more persuasive.  The 
Board assigns greater probative value to the competent medical 
evidence, rather than the Veteran's assertions regarding the 
etiology of these disabilities.  Owens, supra.; Routen v. Brown, 
10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1998); 38 C.F.R. § 3.159(a).  The VA examiner opined after review 
of the entire record, including the Veteran's reports of in-
service injuries, that it is less likely the present left foot 
hammertoes were related to the in-service injuries.  He explained 
that symmetric hammertoes were present on both feet.  Such 
symptoms indicate that it gradually developed over time and is 
not related to a specific injury.  The VA examiner's opinion is 
consistent with the record.  Given that the Veteran does not have 
formal medical training or qualification, the Board places 
greater probative value on the opinion expressed by the VA 
examiner.  Owens, supra.; Caluza, supra.; Madden, supra.  

In sum, the Board concludes that the VA examiner's opinion is 
more persuasive.  See id.  The Board finds the evidence to weigh 
against a finding of a nexus between the Veteran's reported in-
service foot injuries and the present left hammertoes for the 
reasons listed above.  The claim is denied.  38 C.F.R. 
§§ 3.159(a), 3.303 (2010).

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a June 2007 letter.  The 
Veteran was afforded an opportunity to present information and 
evidence in light of this notice before subsequent adjudication 
by the RO  in an August 2008 Supplemental Statement of the Case.  
This course of corrective action fulfills VA's notice 
requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  The Board further notes this letter contained notice 
concerning how a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board must consider whether there has been substantial 
compliance with the Board's and Court's prior remand directives.  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this instance, 
the Court remanded the appeal in February 2007 for adequate 
notification and again in January 2010 for development regarding 
hammertoes of the left foot.  The Board issued remands in May 
2007 and July 2010 to accomplish the notification and development 
action required by the Court.  The RO/AMC issued a June 2007 
notification letter fully complying with the directives of the 
February 2007 Court remand and the May 2007 Board remand.  The 
RO/AMC also obtained an August 2010 medical opinion to satisfy 
the development action required by the January 2010 Court remand 
and July 2010 Board remand.  

The Board notes that the Veteran asserts the August 2010 medical 
opinion is not in substantial compliance with the Board's July 
2010 remand instructions.  Specifically, the Veteran asserts that 
the RO/AMC's failure to obtain an opinion from a prior VA 
examiner and referral of the matter to a physician's assistant 
(PA) reflects non-compliance.  D'Aries, supra.  The Court has 
clearly ruled that substantial compliance is required, as opposed 
to strict compliance.  See id.  In this instance, the Board finds 
the August 2010 medical provider's opinion substantially complies 
with the July 2010 Board remand.  In the prior remand, the Board 
requested that the RO/AMC contact the prior examiner and the 
RO/AMC noted this in a July 2010 VA examination request.  The 
Board finds the note in the July 2010 VA examination request a 
sufficient attempt to contact the prior examiner for compliance 
purposes.  As to the August 2010 examiner's qualification as a 
PA, the Board finds this qualification sufficient.  The podiatry 
question posed does not raise unusual pathology or medical 
questions necessitating the expertise of medical doctor.  
Additionally, the medical opinion was cosigned by a physician.  
In sum, the Board finds the Veteran's assertions to be without 
merit and that the record substantially complies with all prior 
remand instructions.  See id.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran.  
Records pertaining to the Veteran's 1952 foot surgery and the 
medical board inquiry are unavailable.  However, as discussed 
above, the Veteran has not provided VA with more specific 
information to conduct a search for the surgical records.  An 
April 2004 response from the National Personnel Records Center 
indicates that after an extensive search, they could not locate 
the Medical Board records and further searches would be futile.  
38 C.F.R. § 3.159(c).  The Board finds the RO/AMC fulfilled its 
obligation to obtain all available records.  

Additionally, the Veteran was afforded a VA medical opinion in 
August 2010 that was fully adequate for the purposes of 
adjudication.  The VA medical opinion reflects a thorough review 
of the claims file and opinion accompanied with a rationale by an 
appropriately qualified healthcare provider.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Board notes the 
Veteran's objections to the qualification of the examiner, but 
finds them to be without merit as discussed above.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for hammertoes of the left foot is denied.


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


